116 F.3d 467
Daniel Acklin, Dale Aubrecht, Richard Augustine, PeterBajcic, David Banjanin, John Bauer, Joseph Bayer, PaulBeattie, Frank Becker, Theodore Belajac, George Bell,Richard Bilby, Charles Brace, Keith Bradley, Robert Brennan,Joseph Buckley, John Burger, Robert Byrnes, John Cooley,James Cornyn, Robert Cox, James Coyner, Jerome Crowley,Richard Cunningham, Francis Delonibus, Jeremiah Dengler,Edward Derby, Bryan Devine, Martin Devine, Thomas Dickson,David Divosevic, James Dolan,
NO. 96-3503
United States Court of Appeals,Third Circuit.
May 23, 1997
Appeal From:  W.D.Pa. ,No.95-cv-01428

1
Affirmed.